I congratulate Mr. Miroslav Lajcák on his election and wish him success in his duties as the President of the General Assembly at its seventy-second session. I also take this opportunity once again to congratulate Mr. António Guterres upon his appointment as Secretary-General. We wish him success in carrying out his important duties. Armenia supports the priorities that Secretary- General Guterres has declared.
In 2017, we mark the twenty-fifth anniversary of Armenia’s accession to the United Nations. On 2 March 1992, the Armenian tricolour started flying at United Nations Headquarters, the logical and desired outcome of the Armenian people’s quest to exercise their fundamental right to self-determination. Over the years, Armenia became a full-fledged, responsible member of the international community. We faced numerous challenges, but we withstood them with dignity. The Nagorno Karabakh conflict was the most important and daunting one. This is the fifth time that I speak from this rostrum, and again I need to address the Nagorno Karabakh conflict. I would have preferred to talk of peace, progress and cooperation but, unfortunately, we are still far from that stage. Hence, it is my duty to explain why we are so far from that desirable point.
The new phase of the Artsakh people’s struggle for self-determination began almost 30 years ago. The Armenians of Artsakh used peaceful calls to exercise their inalienable right to self-determination. Azerbaijan has always responded to such calls with the use of force. The policy of the Baku Government culminated in the massacre, ethnic cleansing and mass deportation of the Armenian population of Azerbaijan. Districts with
17-29275 17/27 once-flourishing Armenian populations are now devoid of Armenians, and the Government of Azerbaijan continues with its policy of systematically destroying the vast Armenian cultural and spiritual heritage on the territories under its control. It is obvious that in those circumstances the people of Artsakh have had no other choice than to resort to self-defence. Azerbaijan did not learn any lessons from the perilous war of 1992- 1994, its aftermath and negotiations. Last year in April, Azerbaijan unleashed a four-day war, which proved that Azerbaijan’s objective is to exterminate the people of Artsakh.
In the course of the military hostilities, the Azerbaijan armed forces committed a number of war crimes against the civilian population and prisoners of war. I find it worth mentioning that one serviceman who committed such atrocities received a high State award, and the President of Azerbaijan personally decorated him in front of the cameras.
For years hate speech against Armenians was made part and parcel of the Azerbaijan State policy. It is firmly part of its school curriculums and poisons the upbringing and thinking of its younger generation. For years a number of intergovernmental and other specialized organizations dealing with racism and xenophobia have raised the alarm.
All of this leads us to the conclusion that the Artsakh people’s exercise of the right to self-determination is of vital importance. In that regard, I express the views of Armenia, the Artsakh and of all Armenians all over the globe. I bring this message from Yerevan, where the sixth Armenia diaspora conference is currently taking place.
Everyone should be aware that for the Artsakh people, who are building democracy, Azerbaijan simply symbolizes medieval backwardness. Azerbaijan has no legal or moral grounds whatsoever to present any claims on Artsakh. Artsakh has never been part of independent Azerbaijan, and it is not fair to attempt to annex Artsakh to that State order. Today free Artsakh is an established democratic society. Our shared motto and commitment of leaving no one behind should be the hallmark guiding the work of the United Nations family. For that very reason, I believe that the people of Artsakh should never be excluded from the implementation of the Sustainable Development Goals.
I strongly believe that the unresolved status of the Nagorno Karabakh conflict should have no impact on the people of Artsakh as they exercise their rights. It is, first and foremost, about the inalienable rights of any human being, the right to life, to organize public life, to freely form one’s own Government, to communicate unimpededly with the outer world, and about many other rights. Armenia consistently contributes and will contribute to the improvement of the living conditions of the Artsakh people and to its sustainable and democratic development. No one has a right to create hindrances to the implementation of initiatives and projects to that effect. The legal status of Artsakh, or, to be more precise, the lack of international legal recognition, is not an impediment to the exercise of the rights of the men and women living there.
We strongly believe that there is no alternative to a peaceful resolution of the Nagorno Karabakh conflict. Right now, from this rostrum, I reiterate our commitment to that effect. Meanwhile, everyone should be aware that the Nagorno Karabakh issue is a human rights issue, one that can be resolved exclusively through one of the fundamental and inalienable human rights — the people’s right to self-determination. At the end of the day, whatever option for resolving the conflict we arrive at, the Republic of Artsakh should not enjoy a status and liberty inferior to the one it enjoys today. Azerbaijan will recognize and respect the right of the people of Artsakh to decide their own future through the free expression of their will. All available international and domestic mechanisms should guarantee the security of the Armenian population of Artsakh. All remaining issues are collateral in nature and will be resolved in a logical and fair manner in conjunction with the general resolution process.
When I last spoke from this rostrum and addressed the process of international recognition of the Armenian genocide (see A/71/PV.17), I considered it my duty to express our gratitude to all those nations, one by one, that had recognized the horrendous crime that was committed against my people by the Ottoman Empire. It is my duty to express gratitude here to all those countries that displayed honour and responsibility by recognizing, or reiterating their position on, the Armenian genocide. I thank them for that initiative, regardless of the format and language adopted. I thank the numerous countries and individuals, State bodies, regional entities and organizations that called things by their proper names. That is indeed important, since denial paves the way for new crimes of genocide. In that context, we recall that next year the United Nations
18/27 17-29275 family will mark the seventieth anniversary of the Convention for the Prevention and Punishment of the Crime of Genocide. Armenia will propose a new initiative on that occasion, and we invite everyone to join us and support it.
Nevertheless, we have never made recognition of the Armenian genocide a precondition for the normalization of bilateral relations between Armenia and Turkey. Moreover, it was at the initiative of Armenia that a normalization process was launched, resulting in the conclusion of the Zurich protocols in October 2009. Those documents have not been ratified thus far; instead they have been left in some dark drawer in Ankara. The Government of Turkey came up with preposterous preconditions for their ratification that run counter to the letter and spirit of the protocols. I expressed the clear-cut views of the Armenian people on that issue three years ago (see A/69/PV.6), when I spoke from this rostrum. Now the time is ripe for additional explanations.
The leadership of Turkey is mistaken if it thinks that it can keep those documents hostage forever and ratify them only at the most opportune occasion from its point of view. The protocols were negotiated in the existing circumstances at the time in order to find solutions to the then existing issues. Armenia will declare those two protocols null and void, since there has been no progress towards their implementation. We will enter the spring of 2018 without those, as our experience has demonstrated, futile Protocols.
Armenia nevertheless continues to believe that any two neighbouring States need to establish and enjoy normal relations in order to address any possible disagreement between them and find solutions. That is the credo we are guided by in our engagement with various integration processes. Armenia today is an active member of the Eurasian Economic Union and spares no effort in contributing to the unimpeded movement of goods and services in that large economic area. In that way, we promote welfare for all. We have already registered certain achievements in that regard, and that makes us feel hopeful for the future. We also plan to conclude an Armenia-European Union comprehensive and enhanced partnership agreement in November, which, in our view, will help give new impetus to the institutional reforms being implemented in Armenia.
The current instability in the Middle East regretfully remains as a serious challenge. It is with great pain that we have been following the crisis in Syria and the humanitarian situation there, which has brought about the suffering of the civilian population, including the country’s Armenian community. Armenia is doing what it can to mitigate the suffering of the Syrian people by providing humanitarian assistance. We also express our willingness to engage in possible discussions on the peacemaking efforts in Syria under the United Nations auspices and with an appropriate mandate.
I have no doubt that the United Nations family can ensure the needed cooperation to address modern global and regional challenges. It is with that objective in mind that Armenia participates in a number of the United Nations peacekeeping operations. Moreover, we stand ready to increase our contribution in Lebanon and Mali — respectively, to the United Nations Interim Force in Lebanon and the United Nations Multidimensional Integrated Stabilization Mission in Mali.
As a landlocked country with scarce natural resources located in a complex region, Armenia has continuously emphasized that it considers human beings to be its most valuable resource. That is indeed the case both for Armenia and for the whole United Nations family — we should focus on people and we should strive for peace and a decent life for all on a sustainable planet.